Citation Nr: 0500247	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than October 7, 1998 
for the assignment of a twenty (20) percent disability 
evaluation for service-connected thoracolumbar kyphoscoliosis 
with low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 7, 2004 Order of the United States Court 
of Appeals for Veterans Claims (Court) vacating the Board's 
March 2003 decision, which denied an effective date earlier 
than October 7, 1998 for the assignment of a 20 percent 
rating for service-connected thoracolumbar kyphoscoliosis 
with low back pain.  Prior to March 2003, the Board issued a 
January 2001 decision which, among other things, denied an 
earlier effective date for the assignment of a 20 percent 
evaluation for thoracolumbar kyphoscoliosis with low back 
pain.  The veteran appealed that decision to the Court.  In a 
July 2002 Memorandum decision, the Court vacated and remanded 
only the portion of the Board's 2001 decision that denied an 
earlier effective date with respect to the assignment of a 20 
percent rating for the back disability.  

The earlier effective date issue initially came before the 
Board in January 2001 as the result of the veteran's appeal 
of a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
granted a 20 percent rating for service-connected 
thoracolumbar kyphoscoliosis with low back pain effective on 
October 7, 1998.  In the appeal of this rating decision, the 
veteran took exception only with respect to the effective 
date assigned for the back disability, not the disability 
rating percentage assigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This matter has been returned to the Board for discussion of 
Mittleider v. West, 11 Vet App. 181, 182 (1998), in the 
context of the May 1997 VA examination of the veteran's spine 
shortly after she was injured in an automobile accident in 
April 1997.  In Mittleider, the Court held that when it is 
not possible to separate the effects of service-connected and 
non-service-connected disabilities, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  Consequently, additional 
development of the evidence is necessary to ascertain whether 
the signs and symptoms exhibited at the May 1997 examination 
can be attributed to service-connected disability or non-
service-connected injury.   

Although no fault was found in the actions taken pursuant to 
the notice and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), codified, as amended, at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107 (West 2002), the Board remands the 
earlier effective date claim to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the VCAA.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this connection, the Board notes that VCAA applies 
specifically to claims seeking earlier effective dates for 
the assignment of disability evaluations for service-
connected disabilities.  Huston v. Principi, 17 Vet. App. 195 
(2003).  In Huston, the Court explicitly found that failure 
to specifically notify a claimant of VCAA provisions, 
including those found in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), on a direct-appeal earlier effective claim was in 
error.  Id. at 202-203.  While the Board acknowledges that 
its March 2003 decision in this claim determined that VCAA 
requirements had been met adequately notwithstanding the lack 
of a VCAA notice, the Board's decision pre-dated Huston, 
issued in July 2003.      

In light of the Court's mandate in Huston with respect to the 
requirement of an explicit VCAA notice complying with the 
statute, VA regulations implementing VCAA, and controlling 
law, including Quartuccio, it cannot be said that, here, 
there was sufficient compliance with VCAA when at no time the 
veteran was notified of her VCAA rights and VA's VCAA 
obligations specific to the earlier effective date claim, 
even though VCAA was in effect during a substantial portion 
of the appeal period leading up to the Board's March 2003 
decision.  Therefore, the Board is constrained to remand the 
case for compliance with VCAA to ensure that VA affords the 
veteran full due process of law.   

At minimum, a valid VCAA notice: 

(a)	explains VA's duties and veteran's rights under 
VCAA; and
 
(b)	specifically informs the veteran about information 
and evidence (i) required to substantiate the claim (to 
include a discussion of regulations governing an 
earlier effective date claim); (ii) not of record 
necessary to substantiate the claim; (iii) that VA will 
seek to provide; and (iv) that the veteran is expected 
to provide; and 

(c)	asks the veteran whether she has any evidence in 
her possession that pertains to the claim.  

The claim is remanded, via the AMC in Washington, D.C., for 
the following actions, after which a de novo review should be 
undertaken by the RO:

1.  Review the claims folder and ensure 
that all notice and assistance 
requirements of the VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
met before further readjudication of the 
earlier effective date claim.  Compliance 
with this directive includes sending the 
veteran a VCAA notice, which should 
include the elements described above and 
cite VCAA statutory provisions and 
implementing regulations, including 
38 C.F.R. § 3.159 (2004).  Further 
evidentiary development should be 
undertaken as appropriate following such 
notification.    

2.  The RO should return the veteran's 
claims folder to the examiner who 
conducted the VA examination in May 1997 
- or, if that examiner is no longer 
available, to another VA physician - to 
ascertain whether it is possible to 
distinguish the signs, symptoms, and 
findings noted in the May 1997 
examination report attributable to the 
service-connected thoracolumbar 
kyphoscoliosis with low back pain and 
attributable to the non-service-connected 
residuals of injury sustained in the 
April 1997 motor vehicle accident.  In so 
doing, the physician should consider the 
findings noted before and after that VA 
examination, as well as the findings 
noted in the May 1997 examination report.  
A complete explanation for the opinion 
rendered should be included in the 
physician's report.

3.  Then review the record and 
readjudicate the matter to determine 
whether an effective date earlier than 
October 7, 1998 is warranted with respect 
to the assignment of a 20 percent 
disability evaluation for service-
connected thoracolumbar kyphoscoliosis 
with low back pain.  If the decision is 
adverse to the veteran, issue a 
Supplemental Statement of the Case and 
give the veteran and her representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The purpose of this remand order is to comply with due 
process requirements.  At this juncture, the Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this case.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




